t c summary opinion united_states tax_court paul d and alicia l musshafen petitioners v commissioner of internal revenue respondent docket no 20482-07s filed date paul d and alicia l musshafen pro sese william f castor for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes for and of dollar_figure and dollar_figure respectively together with accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively after petitioners’ concession the issues for decision are whether petitioners are entitled to a foreign_earned_income_exclusion under sec_911 for and and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference paul d musshafen petitioner has worked for parker drilling management services inc pdms located in houston texas since pdms operates a production oilfield in kuwait pdms has assigned petitioner to work in several different countries over the years including ecuador bolivia and kuwait petitioner was assigned to work in kuwait in as an onshore rig supervisor at a drilling rig site petitioner was working in kuwait during the and tax years at the time of trial he was working at a rig on an oilfield in the kuwaiti desert near amadhi kuwait that was owned by the kuwait drilling co during the entire time that petitioner has spent in kuwait he has lived in employer-furnished housing on the rig site which is a 45-minute drive from kuwait city in addition to housing pdms provided petitioner with food and medical services generally other than being driven between the airport and the rig site petitioner did not leave the site because of pdms’ security precautions however on occasion he traveled to kuwait city under the recommendation that he stay within the area secured_by the kuwaiti military petitioner worked at the jobsite on an alternating 35-days-on 35-days-off schedule during petitioner’s 35-day duty periods he worked 12-hour days and was on call hours per day petitioner does not presently speak arabic but he is being taught the language at his jobsite petitioner spent his 35-day-off-duty periods in chickasha oklahoma alicia musshafen a homemaker and their daughter who was years old in reside in chickasha oklahoma where petitioners jointly own a house and a motor_vehicle and maintain a bank account petitioner’s paychecks were directly deposited into the bank account in oklahoma petitioner also has an oklahoma driver’s license a u s passport a resident visa sponsored by pdms and issued by the kuwaiti government and a kuwaiti identification card any taxes or fees petitioner is required to pay to the kuwaiti government are paid_by pdms mrs musshafen and petitioner’s daughter have never visited kuwait primarily because their daughter attended high school in oklahoma petitioner returned to his hometown during his 35-day-off-duty periods which eliminated the need for his family to visit him in kuwait and there were safety and security reasons that weighed against a visit to kuwait petitioners have elected the foreign_earned_income_exclusion since ms thomas a certified_public_accountant c p a has prepared petitioners’ tax returns since in order to determine whether petitioners were entitled to the foreign_earned_income_exclusion ms thomas performed her own research and consulted with an expert at the oklahoma society of c p a s and with an attorney petitioner and ms thomas together concluded that petitioners were entitled to the foreign_earned_income_exclusion on the basis of her research and consultations i foreign_earned_income_exclusion discussion u s citizens are required to include in gross_income all income from whatever sources derived unless a specific income exclusion applies see sec_61 126_tc_89 affd 473_f3d_790 7th cir exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion arnett v commissioner supra pincite there is a specific income exclusion for a qualified_individual whose tax_home is in a foreign_country sec_911 d at the election of a qualified_individual the foreign_earned_income of such individual is excluded from gross_income and exempt from taxation sec_911 a qualified_individual is an individual whose tax_home is in a foreign_country and who is either a citizen_of_the_united_states and a bona_fide_resident of a foreign_country for an uninterrupted period which includes an entire taxable_year the bona_fide residence test or a citizen or resident_of_the_united_states who during any period of consecutive months is present in a foreign_country during at least full days in such period the physical_presence_test sec_911 petitioner bears the burden of proving that he is a qualified_individual entitled to the foreign_earned_income_exclusion see rule a 30_tc_1151 cobb v commissioner tcmemo_1991_376 the term tax_home means an individual’s home for purposes of sec_162 relating to travel_expenses while away from home however an individual shall not be treated as having a tax_home in a foreign_country during any period for which his abode is within the united_states sec_911 abode has been variously defined as one’s home habitation residence domicile or place of dwelling black’s law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 bassett v commissioner tcmemo_1988_218 quoting bujol v commissioner tcmemo_1987_230 affd without published opinion 842_f2d_328 5th cir quotation marks omitted a taxpayer’s abode is the location where he has strong economic family and personal ties bujol v commissioner supra several previous cases have dealt with this precise issue including brobst v commissioner tcmemo_1988_456 lemay v commissioner tcmemo_1987_256 affd 837_f2d_681 5th cir and bujol v commissioner supra although lemay and bujol involved taxpayers working on an offshore drilling rig in the territorial waters of a foreign_country and brobst involved a taxpayer working on an onshore oil storage_facility the facts of the three cases are not materially different from those of the present case in brobst lemay and bujol the taxpayers had alternating work schedules of days on duty and days off duty with off-duty periods spent in the united_states in all three cases the taxpayers lived in employer-furnished housing had little contact with foreign nationals and maintain a home and family in the united_states in all three cases the court concluded that the taxpayers were not entitled to the foreign_earned_income_exclusion because their abode was in the united_states similar to the taxpayers in the cases cited above petitioner had a rotating work schedule that placed him in kuwait every other 35-day period he spent his 35-day-off-duty periods at his residence in oklahoma therefore during and he would have spent approximately days in kuwait and days in oklahoma petitioner’s wife and daughter lived in oklahoma petitioners’ daughter attended high school in oklahoma and petitioners jointly owned a house and motor_vehicle and maintain a bank account in oklahoma petitioner also had an oklahoma driver’s license a u s passport a resident visa sponsored by pdms and issued by the kuwaiti government and a kuwaiti identification card further petitioner has stipulated that he was generally confined to the jobsite for security reasons and therefore could have had only very limited interaction with kuwaiti nationals petitioner testified that he is contemplating moving his family to kuwait after his daughter graduates from high school renting an apartment or obtaining housing in an expatriate community and retiring there petitioner added that kuwait would be a nice place to retire because although the climate is somewhat inhospitable the kuwaitis with whom he has come in contact are very friendly even if we were to find petitioner’s comments to be realistic they are not dispositive in determining the location of his abode under the statute on the basis of the entire record we find that petitioner’s economic family and personal ties were in oklahoma during and petitioner’s abode was in oklahoma therefore he could not have a tax_home in a foreign_country see sec_911 petitioner’s tax_home must also have been in oklahoma having determined that petitioner’s tax_home was in oklahoma during the and tax years we conclude that petitioner is not a qualified_individual and we need not inquire further as to whether petitioner meets the bona_fide residence or physical presence tests respondent’s determination is sustained and petitioner is not entitled to the foreign_earned_income_exclusion for and ii accuracy-related_penalties sec_6662 and b and provides for a penalty equal to percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax t he term ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 a substantial_understatement exists if the amount of the understatement for the taxable_year exceeds the greater of-- i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure sec_6662 however a taxpayer will not be liable for an accuracy- related penalty under sec_6662 if the reasonable_cause exception of sec_6664 applies no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 t he most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs petitioners engaged ms thomas a c p a to prepare their federal_income_tax returns and determine whether they were eligible for the foreign_earned_income_exclusion ms thomas conducted her own research and consulted an expert at the oklahoma society of c p a s and an attorney ms thomas reached the reasonable albeit incorrect conclusion that petitioner was entitled to the foreign_earned_income_exclusion because his tax_home was in kuwait tax_home and abode are vague legal concepts that are not clearly defined by statute and therefore require a great deal of subjective analysis given the nature of this area of federal_income_tax law it does not necessarily follow that an incorrect conclusion is also an unreasonable conclusion petitioners after considering all of the information available to them and in good_faith reliance on ms thomas’ professional opinion claimed the foreign_earned_income_exclusion for both years taxpayers and tax professionals are often required to make informed decisions relating to ambiguous areas of tax law it follows that taxpayers and tax professionals will not always make the correct decision the record establishes that petitioners acted with reasonable_cause and in good_faith in this case it is reasonable for the petitioners to rely on the advice given them by ms thomas therefore we hold that petitioners are not liable for the penalties pursuant to sec_6662 to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties
